Watson, Judge:
These suits have been submitted for decision on the following agreement between counsel for the respective parties:
It is hereby stipulated and agreed upon by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, subject to the approval of the court, that the items marked “A” and initialed JFJ by Import Specialist J. F. Jedlicka on the invoices covered by the protests listed hi Schedule A below, which Schedule A is made a part of this stipulation, which were classified with duty at 16%% ad valorem under Item 207.00, Tariff Schedules of the United States, consist of wood doors.
Plaintiff limits the protests in said Schedule A to the claim under Item 206.30 of said Schedules, with duty at 15% ad valorem.
The protests are submitted for decision upon this stipulation, and counsel for the respective parties hereto waive their right to file -a brief.
Accepting this stipulation as a statement of fact, we hold the merchandise marked with the letter “A” and initialed J. F. J. by Import Specialist J. F. Jedlicka on the invoices accompanying the entries covered by the involved protests properly dutiable under item 206.30 *117of tibe Tariff Schedules of the United States at the rate of 15 per centum ad valorem as wood doors with or without their hardware, as claimed.
To the extent indicated the protests are sustained. In all other respects and as to all other merchandise, all the claims are overruled.
Judgment will issue accordingly.